Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/742,686 in view of Kim et al PGPUBS Document US 2011/0114569. The instant claims and claims of application ‘569, including dependent claims, commonly recite a system or corresponding method for ballast water treatment comprising providing of ballast tank, treatment unit comprising electrochlorination and dechlorination modules, dosing module and control system with dependent claims commonly reciting various common features of the modules. 
The instant claims primarily differ from the claims of ‘686 by requiring at least one mixing nozzle. Kim teaches a system and method for ballast water treatment comprising providing of ballast tank, treatment unit comprising electrochlorination and dechlorination modules, dosing module and control system [0045-0055, 0074, etc.], and also teaching of at least one mixing nozzle, termed by Kim as “an injection nozzle” .
This is a provisional nonstatutory double patenting rejection.
Claims 4, 7, 8, 10, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, it is unclear whether the recitation of a “seawater portion” corresponds to the “ballast water” introduced in claim 1.
In claim 7, “outlet sight glass” is vague and indefinite as to whether both an outlet of one of the system modules, or of the overall system, as well as a sight glass proximate such outlet, are being recited.
In claim 8, “any combinations thereof” is confusing, since only two alternative types of flow equipment are recited, is the claim encompassing there optionally being a plurality of one or both of such components, or at least one heat exchanger that comprises a coolant pump?
In claim 10 “and/or gauge…or any combinations thereof” is redundant and ambiguous, again, is the claim encompassing there optionally being a plurality of one or 
In claim 13, “or combinations thereof” is confusing, since only two alternative types of neutralizer form are recited, is the claim encompassing there optionally being a plurality of one or both of such neutralizer form?
In claim 14, “singular” is non-idiomatic, “single” is suggested.
In claim 15, “remote control panels” is ambiguous as to from what the control panels are remote from (remote from the modules, or from a designated main panel?).
In claim 16, “any combinations thereof” is confusing, since only two alternative types of panels are recited, is the claim encompassing there optionally being a plurality of one or both of such panel types, or including panel(s) which have both the features of being “I/O” and “HMI”?
In claim 17, the article “and” is needed after “control panel;” to identify the screen as being the last item in a series.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al PGPUBS Document US 2011/0114569 (Kim). Kim discloses for claim 1: A ballast water treatment system, comprising:
at least one ballast tank 13  [0038, 0050]; 
at least one mixing nozzle [0055, 0094];
a treatment or electrolysis unit, wherein the treatment unit comprises an electrochlorination module 4 [0058, 0094], and a dechlorination module 18 [0059, 0094, 0115];
a dosing module (seawater supply pump) or injection pump 7 [0094, 0142], wherein the dosing module is coupled to the treatment unit;
           and a control system 12 [0050].
	For claim 12, Kim also discloses the dechlorination module comprising storing tank 17, metering pump 15 , flow rate control valves inherently including inlet valve [0188], and injection or mixing pump 2 effecting mixing with vortex generator 11 [0150]. The pumps of Kim are provided with electrical power or electrodes, hence inherently comprise “DC” pumps [0019].
	For claim 13, Kim discloses neutralizing chemical (reducing agent) in the form of a liquid and/or solids [0120-0123].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Schwartzel et al PGPUBS Document US 2011/0024361 (Schwartzel). Claim 2 differs from Kim by requiring the treatment unit to further comprise a bulk chemical module. Schwartzel teaches an electrochlorination system to treat water, including such bulk chemical module for providing treatment chemicals [0047, 0048]. It would have been obvious to one of ordinary skill in the art of treating ballast water, to have included such module with the Kim system, in order to ensure an adequate quantity of chemicals stored to assure continuous treatment of the water, as taught by Schwartzel, during lengthy transit periods of vessels having the ballast water.
Schwartzel also teaches the bulk chemical module comprising holding tank and metering pump for claim 11 [0048, 0072], also see Kim at [0120 and 0121] in this regard.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Green patent 3,241,512. Claims 3-8 differ from Kim by requiring the electrochlorination module to comprise components of electrolytic cell, transformer/rectifier and clean-in-place (CIP) system. Green teaches an electrolysis or electrochlorination system for sea-going vessels, comprising such electrolytic cell (generator tank 23 having power supply, leads and electrodes, column 3, lines 1-12), transformer/rectifier 60/67 (column 4, lines 17-40) and clean-in-place (CIP) system (column 5, lines 27-34 regarding means to periodically . 
It would have been obvious to one of ordinary skill in the art of treating ballast water, to have included such module with the Kim system, as taught by Green, in order to continuously produce chlorine by a mechanism which is of simple and economic construction.
Such cell of Green as applied to the Kim system, comprises an anode and cathode assembly for claim 4 (column 4, lines 17-40 etc.) which inherently would develop a direct current voltage across seawater flowing cross the electrochlorination module of Kim.
For claims 5-8 dependent upon claim 3, Kim further discloses a cleaning storage tank which holds a volume of disinfecting or cleaning solution which circulates the cleaning solution throughout the interior of the electrochlorination module and could be incorporated into a clean-in-place system for claim 5; 
the electrochlorination module further comprising flow equipment and gas removal equipment comprising a degasser or dilution blowers for claim 6 [0186, 0188 and 0190]; 
the flow equipment further comprising at least a flow meter, flow control valves and heat exchanger for claims 7 and 8 [0186 and 0190]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Tomsheck PGPUBS Document US 2014/0138325. For claim 9, Kim further discloses the dosing module comprising a residual chlorine or oxidant analyzer for claim 9 [0167, 0172, 0180]. Claim .
For claim 10, Kim also discloses meters or “gauges” for determining levels of chlorine residual, flow rate, concentration of deleterious substances and saline in the water [0018, 0058, 0071]. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Keister PGPUBS Document US 2003/0221971. Claim 14 differs by requiring the control system to comprise a single or singular control panel. Keister teaches an automated electrolytic system for producing halogen material in circulating water [0016, 0022], which is controlled by a control system comprising a singular control panel 224 [0047, 0053]. It would have been obvious to one of ordinary skill in the art of treating ballast water, to have included such control panel in the Kim system, so as to simplify control of the various treatment and flow handling units by consolidated the control mechanisms into a compact, integrated location.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Eriksson et al PGPUBS Document US 2009/0321365. Claims 15-19 differ from Kim by requiring the control system to comprise a main control panel and a plurality of remote control panels. .
Eriksson also teaches or suggests the panels having housings configured to contain internal electrical components such as being arranged on a commando bridge in an engine room [0064] and having disconnect switches for interrupting operations [0076, 0077 and 0080].
Claim 20 differs from Kim by requiring the control system to comprise alarms. Eriksson also teaches such alarm signal capability of the control system responsive to at least temperature, pressure and level sensors [0076-0078]. Incorporation of such alarms into the Eriksson system would have also been an obvious expedient to allow quick shutdown of water treatment units in the event of detection of unsafe conditions which could damage water treatment handling equipment or allow circulation of untreated water.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al PGPUBS Document US 2011/0114569 (Kim) in view of Eriksson et al PGPUBS Document US 2009/0321365, as applied to claims 15-18 and 20 above, and further in view of Grass PGPUBS Document US 2009/0260520. Claim 19 further requires the plural control panels to be in mutual communication via a profibus network. Grass teaches such a network of control units in an electrolytic fluid purifier [0004-0012, 0017]. It would have been additionally obvious to incorporate the control panels of the system of Kim as modified by Eriksson to have such profibus network, in order to optimize data transmission between the control panels and other control components. 

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.


the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
4/15/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778